865 F.2d 1260Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.John Richard ANDREWS, a/k/a John Stuart Andrew, Defendant-Appellant.
No. 88-7166.
United States Court of Appeals, Fourth Circuit.
Submitted:  Nov. 21, 1988.Decided:  Jan. 4, 1989.Rehearing Denied Feb. 17, 1989.

John Richard Andrews, appellant pro se.
Robert Neal McDonald (Office of the United States Attorney), for appellee.
Before DONALD RUSSELL, JAMES DICKSON PHILLIPS and WILKINS, Circuit Judges.
PER CURIAM:


1
John Richard Andrews appeals from the district court's order refusing relief under 28 U.S.C. Sec. 2255.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Andrews, CR No. 84-362-JH (D.Md. May 31, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.